 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD A. MATLOCK,                                Case No. 1:19-cv-01368-SAB (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S
                                                         APPLICATION TO PROCEED IN FORMA
13           v.                                          PAUPERIS WITHOUT PREJUDICE
                                                         (ECF No. 8)
14    KERN COUNTY, et al.,
                                                         ORDER TO SUBMIT COMPLETE
15                       Defendants.                     PRISONER APPLICATION TO PROCEED IN
                                                         FORMA PAUPERIS OR PAY FILING FEE
16
                                                         THIRTY (30) DAY DEADLINE
17

18          Plaintiff Richard A. Matlock is a federal prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. On September 30, 2019, Plaintiff initiated this action. (ECF

20   No. 1.) On September 30, 2019, Plaintiff filed an application to proceed in forma pauperis.

21   (ECF No. 2.)

22          On October 2, 2019, the Court denied Plaintiff’s application to proceed in forma pauperis

23   because the application was submitted on the incorrect form and was incomplete. (ECF No. 5.)

24   The Court ordered Plaintiff to file a new, completed application to proceed in forma pauperis

25   within thirty (30) days form the date of service of the order. (Id.)

26          Currently before the Court is Plaintiff’s second application to proceed in forma pauperis,

27   filed on November 8, 2019. (ECF No. 8.)

28   ///
                                                        1
 1            However, Plaintiff’s application to proceed in forma pauperis is incomplete. While

 2   Plaintiff has submitted a photocopy of an “inmate inquiry,” which lists Plaintiff’s prison trust

 3   account balances, Plaintiff has failed to submit a certified copy of his federal prison trust account

 4   statement showing all of the transactions for the six-month period immediately preceding the

 5   filing of his complaint as required by 28 U.S.C. § 1915(a)(2). Plaintiff must submit a completed

 6   and signed application to proceed in forma pauperis, including a certified copy of his prison trust

 7   account statement from Federal Correctional Institution Yazoo City, if he wishes for his

 8   application to proceed in forma pauperis to be considered by the Court.

 9            Accordingly, IT IS HEREBY ORDERED that:

10            1.      Plaintiff’s application to proceed in forma pauperis, (ECF No. 8), is DENIED,

11                    without prejudice;

12            2.      The Clerk of the Clerk is directed to serve a blank in forma pauperis application for

13                    a prisoner on Plaintiff;

14            3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file the

15                    attached application to proceed in forma pauperis, completed and signed, including

16                    a certified copy of his federal prison trust account statement for the past six months,

17                    or, in the alternative, pay the $400.00 filing fee for this action;

18            4.      No extension of time will be granted without a showing of good cause; and

19            5.      Plaintiff is warned that the failure to comply with this order will result in

20                    dismissal of this action, without prejudice.
21

22
     IT IS SO ORDERED.
23

24   Dated:        November 12, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                           2
